Smith, J.
This was a statutory motion to set aside a default judgment. Civil Code (1910), §§ 4358, 5958. It not affirmatively appearing on the face of the motion, or from the evidence submitted on the hearing, that the motion was made in term time, and this being essential to the validity of such a motion, it should have been dismissed; and the order of the court overruling the motion will be construed as a dismissal. Bedgood v. Floyd, 20 Ga. App. 617 (93 S. E. 218).

Judgment affirmed.


Jenloms, P. J., and Stephens, J., concur.

Motion to set aside judgment; from city court of Nashville— Judge Lovett. March 10,1919.
J. W. Powell, for plaintiff in error.
Story & Story, contra.